Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .   
DETAILED CORRESPONDENCE
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 is indefinite because it is dependent on cancelled claim 2. 
Claim Rejections - 35 USC § 103
3.   	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5. 	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6. 	Claims 1 and 4-8  is /are rejected under 35 U.S.C. 103 as being unpatentable over Gallem et al. (US2008/0006264) in view of Prince et al. (US2008/0006264), and further in view of Esquenet et al. (US2014/0256025).
 	Gallem et al. teach a method of cleaning an oscillatable membrane in which the cleaning liquid is supplied to the membrane on the aerosol side, and the membrane is caused to oscillate in such a manner that the cleaning liquid is conveyed through the openings of the membrane to the liquid side of the membrane (abstract).  Paragraph 38 teaches that the cleaning liquid can include distilled water, ethanol, a solvent, or any suitable liquid can be used as the cleaning liquid. 
 	Re claim 1, Gallem et al. teach the invention substantially as claimed with the exception of a cleaning solution comprising an enzyme and a surfactant, having the claimed concentrations.  Prince et al. teach a method of cleaning the nebulizer with a cleaning solution comprising an enzyme (paragraphs 39-40).    
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Gallem et al. to include using a cleaning solution comprising an enzyme, as taught by Prince et al., for purposes of performing the same function of cleaning the nebulizer.   
 	Gallem et al. in view of Prince et al. teach the invention substantially as claimed with the exception of a cationic surfactant and further fails to teach the concentration of the surfactant and the enzyme concentration.   
	Esquenet et al. teach a method of cleaning internal and external surfaces of medical devices comprising a cleaning solution comprising a surfactant and an enzyme, each having a weight of less than about 10 percent (abstract, paragraph 18). Paragraph 25 teaches proteases and other enzymes.  Paragraph 37 teaches cationic surfactants.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified method of Gallem et al., to include the surfactant and the claimed concentrations, as taught by Esquenet, for purposes of performing the same function of cleaning the medical device. 
	Re claims  4 and 7, refer to Prince et al., for the reasons recited above.  Specifically, applicant is directed to paragraphs 37 and 40 of Prince et al.   Re claims 5-6 and 8, refer to Gallem et al. for the reasons recited above. Re claim 6, refer to paragraph 38 which teaches using distilled water, ethanol, or a solvent. The teachings of ethanol reads on applicant’s “disinfectant”.  Additionally, the term “disinfectant” is broadly interpreted to read on Gallem’s teachings of a solvent.  
7. 	Claims 3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gallem et al. (US2008/0006264) in view of Prince et al. (US2008/0006264), Esquenet et al. (US2014/0256025) and further in view of Huth et al. (6448062).
Gallem et al., as modified by Prince et al., and Esquenet teach the invention substantially as claimed with the exception of an acid, specifically an organic acid.   
Huth et al. teach a composition for cleaning and decontaminating a medical device comprising an enzyme, buffers, and suitable effervescent agents such as citric acid (col. 20, lines 1-20, abstract).  It would have been obvious to one of ordinary skill in the art to have modified the modified cleaning liquid of Gallem et al., to include an organic acid, as taught by Huth et al., which serves as an effervescent cleaning agent for cleaning medical devices.   Re claim 16, refer to the teachings of Prince. 

Response to Arguments
8. 	Applicant argues that there is no suggestion of using the cleaning liquid of Esquenet for cleaning oscillatable membrane with openings.  Applicant’s arguments are unpersuasive as the primary reference of Gallem et al. is relied upon to teach cleaning the membrane and further teaches that any suitable liquid can be used.  The secondary reference of Esquenet teaches cleaning medical devices using a surfactant/enzyme mixture.  Applicant argues that cleaning surfaces of medical devices is different from removing residues from the openings of the membranes.  Applicant’s arguments are unpersuasive as Esquenet teaches using the surfactant/enzyme mixture to clean both internal/external surfaces of the device. The examiner further argues that cleaning medical devices would also include cleaning nebulizer devices. 
9. 	Applicant argues that the prior art fails to teach the newly amended limitations of claim 1.  Applicant has amended claim 1 to incorporate the limitations of claims 2 and 6, which were previously rejected over the prior art of record.  Applicant’s arguments are unpersuasive for the reasons recited above. 
10. 	In reference to claim 2, now cancelled, applicant argues that Huth fail to teach a cleaning agent for use in cleaning an oscillatable membrane with openings. Huth is relied upon to teach a cleaning composition comprising an acid to clean medical devices.  As previously recited, the prior art of Gallem teach cleaning the oscillatable membrane with a suitable cleaning liquid. The secondary reference teaches cleaning medical devices, which would also include cleaning nebulizer devices. 
	Applicant further argues that the acid of Huth serves as an effervescing agent for the enzyme.  Applicant is directed to col. 20 ,lines 45-50 which teaches organic acids as disinfecting or sterilizing agents. 
	Applicant further argues that there is no motivation to apply the teachings of Huth to the cleaning liquid of Esquenet.  Applicant’s arguments are misplaced, as the primary reference is that of Gallem et al. which teach that any cleaning liquid can be used.  The secondary reference of Esquenet et al. is relied upon to teach the specific concentrations of the enzymes and surfactants.  
11.	Applicant argues that the prior art fails to teach at least one water softening agent.  Applicant’s arguments are not persuasive as this is not a required element of the claim. 
12.	Applicant argues that the prior art fails to teach at least one solvent.  Applicant is directed to paragraph 38 of Gallem et al.  Additionally, water would also broadly read as a solvent, as is therefore taught by the secondary references.
13. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Franciskovich et al. teach cleaning and disinfecting compositions.
14. 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297.  The examiner can normally be reached on M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc